            Case 1:19-cv-02676-RDM Document 40 Filed 05/15/20 Page 1 of 3



JOSEPH H. HUNT
Assistant Attorney General
WILLIAM C. PEACHEY
Director
EREZ REUVENI
Assistant Director
ARCHITH RAMKUMAR
Trial Attorney
U.S. Department of Justice, Civil Division
Office of Immigration Litigation
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 598-8060
Email: Archith.Ramkumar@usdoj.gov



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


                                                 )
    L.M.-M., et al.,                             )
                                                 )
                  Plaintiffs,                    )
                                                 )
    v.                                           )         Civil Action No. 1:19-cv-02676-RDM
                                                 )
    Kenneth T. Cuccinelli II, et al.,            )
                                                 )
                  Defendants.                    )
                                                 )


                                DEFENDANTS’ NOTICE OF APPEAL

          Notice is hereby given that Defendants Kenneth T. Cuccinelli II (in his official capacity), U.S.

Citizenship & Immigration Services, Chad F. Wolf, Acting Secretary of Homeland Security (in his

official capacity),1 and U.S. Department of Homeland Security (“Defendants”) hereby appeal to the


1
 Under Federal Rule of Civil Procedure 25(c), Acting Secretary of Homeland Security Chad F.
Wolf is automatically substituted as defendant in his official capacity for previous named official-
capacity defendant Kevin McAleenan, the Acting Secretary of Homeland Security at the time this
action was filed.
                                                     1
         Case 1:19-cv-02676-RDM Document 40 Filed 05/15/20 Page 2 of 3



United States Court of Appeals for the District of Columbia Circuit from this Court’s Memorandum

Decision and Order of March 1, 2020 (ECF No. 34) and Entry of Final Judgment as to Individual

Plaintiffs’ Federal Vacancies Reform Act of 1998 Claim of April 16, 2020 (ECF No. 38).

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             WILLIAM C. PEACHEY
                                             Director

                                             EREZ REUVENI
                                             ASSISTANT DIRECTOR

                                         By: /s/ Archith Ramkumar
                                            ARCHITH RAMKUMAR
                                            Trial Attorney
                                            Office of Immigration Litigation
                                            U.S. Department of Justice, Civil Division
                                            P.O. Box 868, Ben Franklin Station
                                            Washington, DC 20044
                                            Tel: (202) 598-8060
                                            Email: Archith.Ramkumar@usdoj.gov


Dated: May 15, 2020                          Attorneys for Defendants




                                                2
         Case 1:19-cv-02676-RDM Document 40 Filed 05/15/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that May 15, 2020, I electronically filed the foregoing document with the

Clerk of the Court for the United States Court District Court for the District of Columbia by using

the CM/ECF system. Counsel in the case are registered CM/ECF users and service will be

accomplished by the CM/ECF system.



                                 By: /s/ Archith Ramkumar
                                     ARCHITH RAMKUMAR
                                     Trial Attorney
                                     United States Department of Justice
                                     Civil Division




                                                3
